Citation Nr: 1501729	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  09-39 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel
INTRODUCTION

The Veteran served on active duty from May 1956 to May 1960.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in December 2014.  A transcript of the hearing is associated with the claims file.

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent and credible evidence shows that the Veteran's bilateral hearing loss is related to his military service.


CONCLUSION OF LAW

The Veteran has bilateral hearing loss that is the result of disease or injury incurred during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, the medical evidence of record shows that the Veteran has bilateral hearing loss sufficient to establish impaired hearing for VA purposes.  See 38 C.F.R. § 3.385.  The Veteran's service records are unavailable due to a 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  See January 2008 Formal Finding.  Nevertheless, the Veteran is competent to provide lay evidence of his in-service noise exposure.  He reports significant daily noise exposure as an Air Force mechanic during service.  The Board finds the Veteran's account credible and concedes noise exposure.  Thus, the first two requirements for service connection are met.

With regard to the final requirement of a nexus between the Veteran's current hearing loss and his in-service noise exposure, the Veteran underwent a VA examination in December 2007.  This examiner found that the Veteran's hearing loss was "at least in part at least as likely as not caused by or the result of noise exposure while in service."  This examiner is competent to extrapolate an opinion based on the Veteran's current symptoms and his credible lay account of his in-service noise exposure.  Thus, service connection is warranted.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran was originally denied service connection for tinnitus in the January 2008 rating decision.  He appealed that rating decision in a December 2008 notice of disagreement.  The September 2009 statement of the case only addressed his hearing loss claim.  No statement of the case was ever issued for the issue of service connection for tinnitus, which prevented the Veteran from perfecting his appeal on this issue.  Thus, a statement of the case must be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Take appropriate action, including issuance of a statement of the case, on the appeal initiated by the Veteran from the January 2008 denial of service connection for a tinnitus.  The Veteran and his representative should be clearly advised of the need to file a substantive appeal if he wishes to complete an appeal on that issue.  If an appeal is perfected, then the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


